Warren E. Burger: Number 413, Greenbelt Cooperative Publishing against Bresler. Mr. Clark, you may proceed whenever you're ready.
Roger A. Clark: Mr. Chief Justice, may it please the Court. This is an action for alleged libel. Petitioners are a small community newspaper, the Greenbelt News Review and its president. The respondent, Bresler is a major builder/developer in Greenbelt whose building activities there have previously received wide publicity as to their importance and magnitude in the community. Mr. Bresler had numerous dealings with the city council and other government agencies in an effort to get their approval for his zoning plans. And his counsel conceded in his opening statement that Mr. Bresler was a public figure in Greenbelt. Also during this period, he was a member of the state legislature and later a candidate for comptroller of the state. No actual damages were shown or claimed. The jury verdict was entered for $5,000.00 compensatory damages, $12,500.00 punitive damages which was affirmed by the Court of Appeals. Two of the three articles which the Court of Appeals relies upon to support this judgment are accurate reports of public debate that two city council meetings, two Greenbelt city council meetings regarding Bresler's proposal to the city in which he tried to pressure the city into supporting his request for higher density zoning for a large tract of land in the center of the city. He did this by saying that he would agree to sell another tract which he owned in the city and unfortunately the school board wanted -- which the school board want to build a school which the city desired, he would sell that only if the city agreed to his zoning request. Otherwise, he would insist on lengthy condemnation proceedings which would delay construction of a high school site. Now, the first of the two articles relied upon by the Court of Appeals is in the joint appendix at page 211 and if I may since it's so critical to my argument, I would like to go through that article just the key points shortly.
Warren E. Burger: Before you do Mr. Clark, may I just remind you and I don't want you inhibit you about reading it that you're not going to ask us to decide whether the material should've justified the verdict, I take it but rather your obligation here is to point out what error there was in the submission of the case to the jury, is that primarily it?
Roger A. Clark: That's correct Your Honor and my argument is primarily that there was insufficient evidence as a matter of law to let this case go to the jury.
Warren E. Burger: In the first place.
Roger A. Clark: In the first place and therefore the court erred in denying my motions for directed verdict and for judgment n.o.v. I'm also --
Speaker: Not resting on the record rather than the infringement?
Roger A. Clark: I am resting on the record, yes Your Honor. Going to the article that forms the basis of this suit, the article is entitled School Site Stirs up Council, Rezoning Deal Offer Debated. Article makes clear that the -- the article is now discussing a proposal to the city council and the debate on that proposal. The first paragraph of the article, delaying construction of a new Greenbelt high school is the lever by which a local developer is pressuring the city to endorse his bid for higher density rezoning. So citizens were told at a crowded meeting in the city council. The next two paragraphs explain how the school board had previously been trying to get the land. And at the top of the next page or the fourth paragraph in the article, the proposal, Bresler's proposal to the city council is fully and accurately set forth. It's only at that point after it's clearly established in the article that the conduct being criticized is the proposal. The proposal is set forth clearly. The fact that it was publicly made is set forth and the fact that what was involved here was merely a threat to use his legal right to delay the condemnation edges, the right of any landowner to insist upon a condemnation proceeding. It's only at this point that the article begins to describe the very hostile public reaction, the city council meeting to this proposal and the sixth paragraph, that accurately reports that a number of people at the meeting accurately characterized -- I mean a number of people has just been actually -- excuse me, the article accurately reports that a number of people at the meeting characterized this proposal as an attempt to blackmail the city. The -- looking on the sixth paragraph, it says, it seems that this is a slight case of blackmail commented Mrs. Marjorie Bergemann and the word was echoed by many speakers from the audience. Immediately after that reference to Mrs. Bergemann, a city councilman was quoted as saying that it's not blackmail. He preferred to call it just two-way negotiations and the article goes on and lists other criticisms of the thing and the following comment demonstrates exactly what the people at the council meeting objected to. He said, “Everybody knows there is a need for a school.” The developer knows there is a need and says, “We'll meet your need if you meet our need.” That's what the people were referring to when they were referring to this article as blackmail. The second article is much the same thing. It's the report of a second city council meeting and at which there was further debate on the same proposal and the city council finally voted four to one to reject that. In that article, another participant is quoted the same, “Fight Bresler's blackmail” in an attempt to tell the city to vote the proposal down. Right after that --
Speaker: Where is that in the record?
Roger A. Clark: That would be on page two, 16. And right after that, another participant debate is quoted as saying that, “This isn't blackmail but the legitimate advance in Mr. Bresler's right to advance his rights to develop his land.” Now, the decision below rests on the proposition, the incredible proposition I believe that these articles charged Bresler with the crime of blackmail and the petitioners knew they were charging him with the crime of blackmail and there was no evidence that anybody interpreted this article as charged in a crime of blackmail. Bresler could identify no one who read the articles that way. He couldn't explain why he himself claimed that they charged him with a crime of blackmail. He couldn't explain what conduct he was supposed to have been charged with that would constitute the crime of blackmail. Nor was he able to explain why he ignored the articles for nine months until he brought this $2 million libel suit at a time when he was in the midst of his campaign for state comptroller and the news review was accurately criticizing his disregard of certain land covenants and his misrepresentations to the city council in connection therewith that -- on another matter.
Speaker: Am I wrong that the jury should not have and would not have found for the plaintiff here unless it believed and understood the article in the paper to charge criminal blackmail.
Roger A. Clark: I don't think so Your Honor the -- for the reason stated on my brief, the instructions permitted the jury to allow recovery if they found that this was an intemperate or excessive statement and it was motivated by a sense of spite or hostility. That report so I don't think the jury --
Speaker: You mean that was the way -- that's the way libel is defined in Maryland?
Roger A. Clark: No, libel, this was the instruction that was given to the jury that you could find that a -- on the Maryland rule of fair comment.
Speaker: At first it had to find that there was libel and the libelous statement made wasn't it?
Roger A. Clark: They first had to find that a libelous statement --
Speaker: And what was that libelous statement, did you think it found? They couldn't have found that it was a libelous statement unless they thought it was criminal blackmail that was charged.
Roger A. Clark: Well, I don't think so under the instructions that were given. The instructions were rather lengthy and somewhat confusing but I think the jury could very well have found from the instructions given that the defendant could recover if they found that a statement was solely intemperate or excessive as to indicate that it was other --could only have been activated by actual malice.
Speaker: Well then the jury was disregarding its instructions there, I suppose? I mean it first had to find there was a libelous statement made, libel per se, right?
Roger A. Clark: Under the instructions of the Court, it had to find a libelous statement. However, when you read --
Speaker: Well, did it -- did it find it? I guess it did find it.
Roger A. Clark: Well, my point is that there is insufficient evidence here. If you read the articles, anybody who reads the articles to that point is -- it is clear to them what conduct is involved here and that that conduct has no relationship to the crime of blackmail. If the jury found that, and I don't believe they did under the instructions. If the jury found that, my position here is that there is insufficient evidence from which they could make that judgment. Moreover there is no evidence that the petitioners intended this strained meeting. The only evidence relied upon by the Court was petitioner's testimony that the word blackmail in another context could charge the commission of a crime. And that there was nothing at the meeting which indicated that Bresler committed the crime of blackmail. Now, the Court of Appeals concluded on that testimony alone which assumed that the petitioners intended to charge a crime didn't -- there was no evidence, they just assumed that, that it would difficult to conceive of a case in which there was more convincing evidence that appellants had knowledge of a falsity of the charge or in fact entertain serious doubts. This holding I submit is nothing less than a mockery of the New York Times role. You can't establish falsity much less knowing falsity by taking a word out of context and ascribing to a meaning -- ascribing to it a meaning that is wholly different from that which it cont -- it's context dictates. No one I submit reasonably can conclude from this article that the petitioners intended to charge Mr. Bresler with the crime of blackmail which was defined to the jury in the Court's instructions is the extortion of money by threats of criminal prosecution or embarrassment, threats of disclosure. The article by making it clear what conduct that Bresler was being criticized, what that conduct was, that it was publicly made, a proposal publicly made in the city completely negates any reasonable finding that the crime of blackmail was charged or that the petitioners intended the crime -- the charge --
Warren E. Burger: Are you saying that read as a whole, the articles say in effect that Bresler was engaging in high pressure tactics to force the city to do something he wanted done?
Roger A. Clark: That's exactly right and the use of the word blackmail to characterize that is no more stronger and temperate than you see everyday in major metropolitan newspapers, responsible newspapers. I have collected those articles in appendix 8 of our brief and you'll see that both the Post and the Star reported Channing Phillips characterization of Congressman Natcher's delaying the subway funds on the construction of the Three Sisters Bridge is blackmail. The Post characterized editorially. Senator Fulbright's attempt to force a change in Vietnam policy by stalling legislation is nothing less than blackmail. These strong expressions are the essence of spirited debate. They're the essence of the robust uninhibited wide open debate that this Court has sought to protect in the Sullivan case and all the cases that have burrowed from it. If the press must run the risk that they will be taken out of context and given an ominous meaning to support substantial libel judgments, then debate will clearly be inhibited. I think the respondent recognizes the weakness of this central holding of the Court by attempting to shift the focus to other articles that were in issue.
John M. Harlan II: How much was the verdict in this case?
Roger A. Clark: $5,000.00 compensatory damages and $12,000 by -- $12,500.00 punitive damages which had a far greater impact on this small paper than the $500,000.00 judgments against the New York Times in the Sullivan case. As I say, respondent focused --
John M. Harlan II: What did they have?
Roger A. Clark: Excuse me.
John M. Harlan II: What was the legal basis for the punitive damages?
Speaker: One of two meetings, one at the (Inaudible) --
Roger A. Clark: The -- well, of course the jury verdict does not make that clear.
John M. Harlan II: Yes, did you have -- what was the legal basis?
Roger A. Clark: Well, the --
John M. Harlan II: Upon which they were charged, and they had a right to yield punitively.
Roger A. Clark: They were given the standard instructions on punitive damages that if they found that the defendant's acted with spite or hostility that they would -- to be allowed to recover punitive damages. The only other article and issue which the Court relies on the support of this verdict is an article entitled Charles Bresler to Run for State Comptroller and it listed on the eve of his announcement as a candidate for state comptroller, lists his dealings in the community and there's a statement in there that a number of homeowners had started legal proceedings against him for failure to make construction corrections in accordance with county standards. Now, the basis for this article was clearly set forth in the record. 15 to 20 homeowners at a public meeting told the news review's reporter after a public meeting, told the news review reporter that they had gone to their lawyers and they had filed complaints with county officials regarding their homes which the reporter interpreted as starting legal proceedings. Many of these people were personally known to the reporter, Mrs. Skolnick or they -- she recognized them as residents of the community. She'd has also previously heard similar complaints from other people in the developments. All of the homeowners with whom she talked identified Bresler as the builder that -- with whom they were dealing. Bresler himself conceded that he'd received a number of complaints and that he responded to those complaints. Moreover, it subsequently turned out that one suit had been filed and two suits were subsequently filed, they got three suits were subsequently filed against corporations in which he was a principal. Now, the claim of falsity here is very narrow. The claim of falsity is that by saying started legal proceedings is -- that statement is false because no suit had been filed against him personally. Now, the gist of the article of course that a number of homeowners, substantial number of homeowners in the community were complaining about defects in his homes, that was true. The trial court paid little attention to this article. He mentioned in his -- in denying the motion for a directed verdict that this article didn't bother him. The Court of Appeals, however, said that the failure by the reporter to check court records or to call Bresler before reporting this information was sufficient evidence to constitute a fining of recklessness.
Warren E. Burger: Now, specifically which information was that?
Roger A. Clark: The information that the Court said that Mrs. Skolnick should have checked the court records to determine whether lawsuits had actually been filed against Bresler personally, and this finding is completely at odds with the holdings of this Court in Garrison and St. Amant that there must be some evidence that the publisher was aware of a possible inaccuracy or probable inaccuracy in this article. There's no finding or evidence here that petitioners had any doubt as to the accuracy of this report. Since they have gotten their information from a number of homeowners who were apparently responsible and who presumably were speaking from firsthand knowledge and who had in fact complained to Bresler and in fact gone to their lawyers, they had not reason to doubt their -- this information or to investigate further.
John M. Harlan II: What was Bresler's connection with the company, in your opinion?
Roger A. Clark: Well, Bresler was a part owner and at the trial, he denied that at this point in time he was active in the corporation. However, a contemporaneous affidavit which he filed in another case, completely unrelated case, filed right at the same time said he was the vice president of the corporation in charge of all sales and the critical thing from the standpoint of the reporter's was that Bresler was the one who dealt with all of the complaining homeowners, homeowners naturally personalize the builder. They don't think it's X corporation or Y corporation. They think about it in terms of Zeckendorf or Yonas or whoever the builder happens to be, they tend to personalize this and they were talking about Bresler and Bresler was the one who responded to their --
John M. Harlan II: Were they accused (Inaudible)?
Roger A. Clark: What? They were saying that he had failed to make corrections in their homes in accordance with county standards. There was -- were claiming that he had failed to correct deficiencies in their homes, that his development built.
John M. Harlan II: Correct what?
Roger A. Clark: Deficiencies in the homes.
John M. Harlan II: As an officer of the company?
Roger A. Clark: Well, they were equating him with the company and the developer. He was the -- to them, Bresler was the builder. He was the one that acted for the builders, it as his corporation that was failing to perform. So they were equating Bresler with his corporation.
John M. Harlan II: And exactly what they accuse him of?
Roger A. Clark: A failing to make corrections to bring their houses up to snuff.
John M. Harlan II: Is that all?
Roger A. Clark: That's all. Now, the court responding to Mr. Justice White's observation start, I do claim that the instructions here are clearly wrong. Throughout the instructions, the court repeatedly instructed that the defendants could recover, I mean the plaintiff could recover if he showed actual malice which was defined as spite, hostility or deliberate intention to harm. Now the clause of the -- his instructions, the Court did give an instruction, an incomplete instruction on the New York Times rule, but he failed to instruct the Court that spite, hostility and ill will as he had repeatedly defined it before was not sufficient to permit recovery. Also the Court refused to rule out near negligence as a proof of references. I don't emphasize here these erroneous instructions because as I've pointed out, the three articles upon which the court relied, are clearly insufficient as a matter of law to permit recovery under the New York Times rule.
Warren E. Burger: Well, then is it your position that even if the instructions were correct the --
Roger A. Clark: You could not but you could be -- you could not recover and that our position also is that this unfounded litigation as such -- been such a strain on this small newspaper that if we -- if you simply reverse on the basis of the instructions which are clearly erroneous as there will be a denial of the First Amendment protection. Therefore I ask the Court to review the record and determine that it does not contain evidence sufficient to support a verdict under the constitution. Thank you.
Warren E. Burger: I observed that you've only got two minutes left of today. I think we won't ask you to split your argument to such a fragment so we'll adjourn for the day.